THE UN|TED STATES DlSTRlCT COURT
FOR THE EASTERN DlSTRlCT OF NORTH CAROL|NA
WESTERN DlVlSlON
ClVlL CASE NO. 5:16-cv-00302-RE

ln re: CELESTE G. BROUGHTON,

)

)

) ORDER
Debtor. )
)

 

TH|S MATTER is before the Court on the Debtor’s “l\/lotion Requesting
the Court to Vacate DE 547 and 548” [DE~553].

By the present motion, the pro se Debtor moves the Court to vacate
two of its prior Orders. For grounds, the Debtor argues that the Court “has
displayed an appearance of extreme partiality” [DE-553 at 1] in favor of the
Trustee and others, Which in the Debtor’s view mandates this Court’s recusal
and the WithdraWal of the Court’s prior Orders [DE-547, DE-548].

A motion for recusal should be granted only if the judge’s “impartia|ity
might reasonably be questioned.” 28 U.S.C.A. § 455(a). While the Debtor
couches her motion in terms of “malice" and “abuse of power,” the Debtor is
clearly taking issue With the Court’s rulings that Were adverse to her. The
Debtor’s motion evidences her refusal to accept rulings against her, even

rulings predating this proceeding by many years. As the Court has

 

repeatedly advised the Debtor, however, her dissatisfaction With the Court’s
prior rulings is not a sufficient grounds for recusal.| The Debtor has not
articulated any basis to find that the undersigned’s impartiality might
reasonably be questioned Accordingly, the Debtor’s requests for recusal
and for the vacatur of the Court’s prior Orders [DE-547, DE-548] are denied.

lT lS, THEREFORE, ORDERED that the Debtor’s “l\/lotion Requesting
the Court to Vacate DE 547 and 548” [DE~553] is DENlED.

lT IS SO ORDERED this day the jQ__ day of November, 2018.

N RREH;§_E
ED sTA Es lsTRicT JuDGE

 

